Order entered January 15, 2014




                                           In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                     No. 05-12-01407-CV

                       CHRISTIAN CARE CENTERS, INC., Appellant

                                             V.

                           REBECCA O’BANION, ET AL., Appellees

                       On Appeal from the 162nd Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DC-09-12201

                                          ORDER
       We DENY appellant/cross-appellee’s December 18, 2013 motion to dismiss the cross-

appeal for lack of jurisdiction.


                                                    /s/   ELIZABETH LANG-MIERS
                                                          JUSTICE